Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the functions of claimed subject matters “transmitter” or “receiver” are vague and indefinite… eg.  Receiving, by the transmitter, a reception signal or the receiver transmitting the response signal –thus both the “transmitter” and “receiver” are capable of transmitting and receiving. 

	Regarding claims 1 and 6, it is not clear what it meant by “wherein the phase difference is set based on a difference between a reception time point at which the transmission signal is received by the receiver and a processing time point at which the transmission signal is processed in the receiver” as cited in the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIYASHITA et al. (US 2007/0023520 A1), hereinafter MIYASHITA, in view of PORZIO GIUSTO (US 2013/0310074 A1).
Regarding claim 1, MIYASHITA discloses a method for measuring a distance between a transmitter and a receiver for processing a signal in symbol units, in a wireless communication system including the transmitter and the receiver, the method comprising: 
transmitting, by the transmitter, a transmission signal to the receiver through preset first and second frequencies (a transmission section for transmitting a plurality of transmission signals using carrier waves of different frequencies, see ¶ 0010); 
receiving, by the transmitter, a reception signal in response to the transmission signal from the receiver (a reception section for receiving a plurality of reply signals which are a response to a plurality of transmission signals transmitted by the transmission section, see ¶ 0010); and 
a distance calculation section for calculating a distance to an object having returned the reply signal, on the basis of the phase data from the phase calculation section, see ¶ 0010), 
wherein a phase difference, which is set by the receiver, is applied between a phase of the first reception component and a phase of the second reception component (the phase calculation section 21 outputs the calculated phase data θ1 and θ2 to the phase separation section 22. The data extraction section 14 outputs the signal components S1' and S2' of the phase data to the phase separation section 22. The phase separation section 22 subtracts the signal components S1' and S2' of the phase data from the phase data θ.1 and θ2, thereby calculates the phase change components θ1' and θ2' , and then outputs the result to the distance calculation section 23 in the radar section 6, see ¶ 0065-0066). 
Although MIYASHITA discloses the reply signal having frequency component for calculating a traveling speed of the object, MIYASHITA fails to explicitly disclose the phase difference is set based on a difference between a reception time point at which the transmission signal is received by the receiver and a processing time point at which the transmission signal is processed in the receiver. 
In the same field of endeavor, PORZIO GIUSTO discloses the general idea at the basis of the present invention is to use a radio receiver receiving radio signals irradiated by a transmitter, and to calculate the relative distance between them based on the received signals. The signals comprise components from which the receiver extracts at least three tones, each having a different frequency. The receiver measures see ¶ 0014).
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was filed to incorporate PORZIO GIUSTO’s teaching, especially flexibility setting phase difference based at the receiver for each transmit signal, in the system taught by MIYASHITA for determine the distance between the transmitter device and the receiver device based on the components of the received signal.  

Regarding claim 2, PORZIO GIUSTO discloses the symbol is an orthogonal frequency division multiplexing (OFDM) symbol, and the processing time point is a time point at which the receiver starts to perform an OFDM process (selecting the tones of the subcarriers from the OFDM signal, the method of the present invention allows measuring phase differences between tones having various frequency spacings and chosen in a manner such as to obtain, for wide spacings, highly accurate distance estimates while at the same time removing, for small spacings, any ambiguities deriving from the spatial periodicity of the phase differences, see ¶ 0017). 
Regarding claim 3, MIYASHITA discloses the phase difference is set based on a difference between the first frequency and the second frequency (a phase calculation section for calculating phase data of the reply signals on the basis of the reply signals (frequencies), see ¶ 0010).   
Regarding claim 4, MIYASHITA discloses transmitter performs a fast Fourier transform (FFT) operation for the reception component and performs the FFT operation for the second reception component in order to calculate the distance between the transmitter and the receiver (the distance calculation section 23 and the speed calculation section 24 in the radar section 6 extract the frequency component (Equation 48) on the basis of the baseband signals (Equation 46) and (Equation 47) by using fast Fourier transform or the like, see ¶ 0130).
Regarding claim 5, MIYASHITA inherently discloses the transmission signal includes a first transmission component for the first frequency and a second transmission component for the second frequency, and a phase of the first transmission component and a phase of the second transmission component are set to be same (inherent feature: the phase of the transmit signals, by the transmitter, must be either the same or different, see ¶ 0010, 0017). 

Regarding claim 6, MIYASHITA discloses a transmitter for processing a signal in symbol units in a wireless communication system, the transmitter (contactless reader/writer 3, see figure 1) comprising: 
a transceiver configured to transmit and receive a wireless signal; and a processor configured to control the transceiver, wherein the processor is configured to: 
a transmission section for transmitting a plurality of transmission signals using carrier waves of different frequencies, see ¶ 0010); 
receive a reception signal in response to the transmission signal from the receiver (a reception section for receiving a plurality of reply signals which are a response to a plurality of transmission signals transmitted by the transmission section, see ¶ 0010); and 
calculate a distance between the transmitter and the receiver (a distance calculation section for calculating a distance to an object having returned the reply signal, on the basis of the phase data from the phase calculation section, see ¶ 0010), 
wherein a phase difference, which is set by the receiver, is applied between a phase of the first reception component and a phase of the second reception component (the phase calculation section 21 outputs the calculated phase data θ1 and θ2 to the phase separation section 22. The data extraction section 14 outputs the signal components S1' and S2' of the phase data to the phase separation section 22. The phase separation section 22 subtracts the signal components S1' and S2' of the phase data from the phase data θ.1 and θ2, thereby calculates the phase change components θ1' and θ2' , and then outputs the result to the distance calculation section 23 in the radar section 6, see ¶ 0065-0066). 
Although MIYASHITA discloses the reply signal having frequency component for calculating a traveling speed of the object, MIYASHITA fails to explicitly disclose the phase difference is set based on a difference between a reception time point at which 
In the same field of endeavor, PORZIO GIUSTO discloses the general idea at the basis of the present invention is to use a radio receiver receiving radio signals irradiated by a transmitter, and to calculate the relative distance between them based on the received signals. The signals comprise components from which the receiver extracts at least three tones, each having a different frequency. The receiver measures a first phase difference between a first pair of tones, and a second phase difference between a second pair of tones, different from the first one, in particular in a manner such that the frequency spacing of either one of the first and second pairs of tones is greater than the other. The distance between the receiver and the transmitter is then estimated on the basis of the phase differences measured at receiver level (see ¶ 0014).
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was filed to incorporate PORZIO GIUSTO’s teaching, especially flexibility setting phase difference based at the receiver for each transmit signal, in the system taught by MIYASHITA for determine the distance between the transmitter device and the receiver device based on the components of the received signal.  

Regarding claim 7, PORZIO GIUSTO discloses the symbol is an orthogonal frequency division multiplexing (OFDM) symbol, and the processing time point is a time point at which the receiver starts to perform an OFDM process (selecting the tones of the subcarriers from the OFDM signal, the method of the present invention allows measuring phase differences between tones having various frequency spacings and chosen in a manner such as to obtain, for wide spacings, highly accurate distance estimates while at the same time removing, for small spacings, any ambiguities deriving from the spatial periodicity of the phase differences, see ¶ 0017).
Regarding claim 8, MIYASHITA discloses the phase difference is set based on a difference between the first frequency and the second frequency (a phase calculation section for calculating phase data of the reply signals on the basis of the reply signals (frequencies), see ¶ 0010).   

Regarding claim 9, MIYASHITA discloses transmitter performs a fast Fourier transform (FFT) operation for the reception component and performs the FFT operation for the second reception component in order to calculate the distance between the transmitter and the receiver (the distance calculation section 23 and the speed calculation section 24 in the radar section 6 extract the frequency component (Equation 48) on the basis of the baseband signals (Equation 46) and (Equation 47) by using fast Fourier transform or the like, see ¶ 0130).
Regarding claim 10, MIYASHITA inherently discloses the transmission signal includes a first transmission component for the first frequency and a second transmission component for the second frequency, and a phase of the first transmission component and a phase of the second transmission component are set to be same inherent feature: the phase of the transmit signals, by the transmitter, must be either the same or different, see ¶ 0010, 0017). 

Regarding claim 11, PORZIO GIUSTO discloses the transmitter is configured to communicate with at least one of a mobile terminal, a network device, and/or an autonomous driving vehicle (between the base station and the mobile terminals, see ¶ 0133). 

Regarding claim 12, PORZIO GIUSTO discloses the transmitter is configured to communicate with at least one of a mobile terminal, a network device, and/or an autonomous driving vehicle (between the base station and the mobile terminals, see ¶ 0133).


Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412